DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 April 2021 has been entered.
 	Claims 1-6, 9, 11, 13 and 15 are currently amended.  Claim 8 is canceled.  Claim 17 is newly added.  Claims 1-6 and 9-17 are pending review in this action.  
New grounds of rejection necessitated by Applicant’s amendments are presented below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-6, 9, 11, 13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,607,787, hereinafter Wedlake in view of U.S. Pre-Grant Publication No. 2015/0194706, hereinafter Tsuji.
Regarding claim 1, Wedlake teaches a battery (10).  

The battery (10) further comprises two protective systems (40). A first protective system (40, “first holding member”) fully encloses a first solidifying substance (“first sealant”) therein.  Similarly a second protective system (40, “second holding member”) fully encloses a second solidifying substance (“second sealant”) therein. (col. 4, lines 26-30; col. 5, lines 25-49 and figure 1). 
The first protective system (40, “first holding member”) includes a first conduit (42). The second protective system (40, “second holding member”) includes a second conduit (42).
A housing (12, “outer case”) encloses the electrochemical cells (22, “power generating element”), the first solidifying substance (“first sealant”), the second solidifying substance (“second sealant”), the first conduit (42) of the first protective system (40, “first holding member”) and the second conduit (42) of the second protective system (40, “second holding member”) (col. 3, lines 62-65 and figure 1).
The first conduit (42) of the first protective system (40, “first holding member”) and the second conduit (42) of the second protective system (40, “second holding member”) are disposed between an inner wall of the housing (12, “outer case”) and the electrochemical cells (22, “power generating element”) (col. 4, lines 26-30 and figure 1).

When held within the second protective system (40, “second holding member”) the second solidifying substance (“second sealant”) is not in contact with the electrochemical cells (22, “power generating element”) and the first solidifying substance (“first sealant”) (figure 1).
A material forming the first solidifying substance (“first sealant”) is different from a material forming the second solidifying substance (“second sealant”) (col. 3, lines 17-23; col. 5, lines 25-49).
Wedlake teaches that the first solidifying substance (“first sealant”) is a fluid sealant (col. 3, lines 17-23; col. 5, lines 27-40).
The first conduit (42) of the first protective system (40, “first holding member”) is configured to rupture and release the first solidifying substance (“first sealant”). When released, the first solidifying substance (“first sealant”) solidifies (col. 2, lines 40-45; col. 5, lines 41-49).
Wedlake teaches that the rupturable conduit may be located against the top panel of the housing and/or against the bottom panel of the housing (col. 2, lines 31-36). Therefore within the scope of Wedlake’s teaching is a rupturable conduit which may be only above or only below the electrochemical cells (22, “power generating element”).
Wedlake does not: 1) explicitly teach that at least one surface of the electrochemical cells (22, “power generating element”) faces only the first holding 
Regarding 1), given Wedlake’s teaching that a conduit may be only above or only below the electrochemical cells (22, “power generating element”), it would have been within the purview of the ordinarily skilled artist before the effective filing date of the claimed invention to select out of the limited possible arrangements – both conduits above the electrochemical cells, both conduits below the electrochemical cells or one conduit above and the other below the electrochemical cells – the arrangement of one conduit above and the other below the electrochemical cells without undue experimentation and with a reasonable expectation of success. In this arrangement, one surface (upper or lower) of the electrochemical cells (22, “power generating element”) would face only the first conduit (42) of the first protective system (40, “first holding member”) and the other surface (lower or upper) of the electrochemical cells (22, “power generating element”) would face only the second conduit (42) of the second protective system (40, “second holding member”).
Further, in this arrangement, the electrochemical cells (22, “power generating element”) would be positioned between the first conduit (42) of the first protective system (40, “first holding member”) and the second conduit (42) of the second protective system (40, “second holding member”).
Regarding 2), Tsuji teaches a sodium-sulfur battery containing a plurality of sodium sulfur cells (4) held within a casing (1). Tsuji teaches that the casing (1) is hermetically sealed (paragraph [0004]).


Regarding claim 2, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper surface (“first principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower surface (“second principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”).
	 In this arrangement the upper surface (“first principle surface”) would only face the first conduit (42) of the first protective system (40, “first holding member”) and would not face the second conduit (42) of the second protective system (40, “second holding member”).
Regarding claim 3, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper surface (“first principle surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower surface (“second principle surface”) of the electrochemical 
	 In this arrangement the lower surface (“second principle surface”) would only face the second conduit (42) of the second protective system (40, “second holding member”) and would not face the first conduit (42) of the first protective system (40, “first holding member”).
Regarding claim 4, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper side surface (“first side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) passing between a lower side surface (“second side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”).
	 In this arrangement the upper side surface (“first side surface”) would only face the first conduit (42) of the first protective system (40, “first holding member”) and would not face the second conduit (42) of the second protective system (40, “second holding member”).
Regarding claim 5, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing between an upper side surface (“first side surface”) of the electrochemical cells (22, “power generating element”) and the inner wall of the housing (12, “outer case”) and the second conduit (42) of the second protective system (40, “second holding member”) 
	 In this arrangement the lower side surface (“second side surface”) would only face the second conduit (42) of the second protective system (40, “second holding member”) and would not face the first conduit (42) of the first protective system (40, “first holding member”).
Regarding claim 6, within the scope of Wedlake’s teaching is the arrangement of 
the first conduit (42) of the first protective system (40, “first holding member”) passing above an upper surface (“one surface”) of the electrochemical cells (22, “power generating element”). As such, the first conduit of the first protective system (40, “first holding member”) partially covers the electrochemical cells (22, “power generating element”), their upper surface (“one surface”) and the “circumference” of the electrochemical cells (22, “power generating element”).

Regarding claim 9, Wedlake teaches that the first solidifying substance (“first sealant”) includes silicone (col. 5, line 34). When combusted in air or in oxygen, silicone forms solid silica, thus it may be said to “solidify as a result of a reaction with oxygen”.
Regarding claim 11, Wedlake teaches that the first solidifying substance (“first sealant”) solidifies upon reaction with the second solidifying substance (“second sealant”), which is a liquid (col. 5, lines 46-49). Therefore, the first solidifying substance (“first sealant”) may be said to solidify upon reaction with “moisture”.

claim 13, Wedlake teaches that the solidifying substance (“first sealant”) solidifies upon drying (col. 5, lines 46-49).
Regarding claim 15, Wedlake teaches that the second solidifying substance (“second sealant”) is a fluid sealant (col. 3, lines 17-23; col. 5, lines 27-40).
The second conduit (42) of the second protective system (40, “second holding member”) is configured to rupture and release the second solidifying substance (“second sealant”). When released, the second solidifying substance (“second sealant”) solidifies (col. 2, lines 40-45; col. 5, lines 41-49).
Regarding claim 16, Wedlake teaches that the first solidifying substance (“first sealant”) and the second solidifying substance (“second sealant”) react with each other and solidify as a result of coming into contact with each other (col. 3, lines 17-23; col. 5, lines 25-49).
Regarding claim 17, Wedlake teaches that the conduits may be made of plastics or polymeric materials (“resin”) (col. 2, lines 60-65).

Allowable Subject Matter
Claims 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Wedlake teaches all of the claimed limitations except for including the substances enumerated in claims 10, 12 and 14 in the first solidifying substance (“first sealant”). Moreover, the prior art contains no motivation for doing so.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 and 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,403,864 in view of U.S. Patent No. 5,607,787, hereinafter Wedlake and U.S. Pre-Grant Publication No. 2015/0194706, hereinafter Tsuji.
Claims 1-23 of U.S. Patent No. 10,403,864 includes all of the limitations of the instant claims except for requiring that the housing be hermetically closed, that the first holding member fully enclose the first sealant, that there be a second holding member fully enclosing a second sealant and disposed between an inner wall of the outer case and the power generating element, that a material of the first sealant be different than a material of the second sealant, that the first sealant be a fluid, that at least one surface of the power generating element face only the first holding member and at least another surface of the power generating element face only the second holding member and that the first and second holding members be made of resin.
As detailed in the present office action, Wedlake and Tsuji teach all of the above limitations. Therefore it would have been obvious to the ordinarily skilled before the effective filing date of the claimed invention to modify instant claim 1 with the teachings of Wedlake and Tsuji for the purpose of forming a protective system for the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538.  The examiner can normally be reached on 8.30 - 5.00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEWART A FRASER/Primary Examiner, Art Unit 1724                                                                                                                                                                                                        
/LILIA V. NEDIALKOVA/
Examiner
Art Unit 1724